Case 1:20-cv-01883-RM-KLM Document 36 Filed 10/06/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore


  Civil Action No. 20-cv-01883-RM-KLM

  THOMAS A. DORN,

         Plaintiff,

  v.

  MEREDITH AVERY, and
  LILLIAN AVERY,

         Defendants.

  ______________________________________________________________________________

                         ORDER ON PLAINTIFF’S MOTION
  ______________________________________________________________________________

         This matter is before the Court on “Plaintiff’s Opposition to Motion to Dismiss and

  Motions” (ECF No. 35) which the Court construes as an objection to the Magistrate Judge’s

  Order of September 15, 2020 (“Order”) (ECF No. 34) and a request for further relief. After

  considering the objection, and being mindful that Plaintiff proceeds pro se, the Court finds and

  orders as follows.

         First, to the extent Plaintiff objects to the Order striking Plaintiff’s amended complaint,

  any objection is overruled. Plaintiff fails to set forth any basis to show the Magistrate Judge’s

  Order was clearly erroneous or contrary to law. See Fed. R. Civ. P. 72(a). Thus, Plaintiff’s

  request for a hearing or rehearing is also denied.

         Next, to the extent Plaintiff seeks leave to amend his complaint (having done so once as a

  matter of course) this request is denied. First, because Plaintiff fails to show he conferred prior to
Case 1:20-cv-01883-RM-KLM Document 36 Filed 10/06/20 USDC Colorado Page 2 of 3




  making such request, as required by D.C.COLO.LCivR 7.1(a). Second, because, as the Order

  stated, if Plaintiff wishes to amend his complaint, he must comply with Fed. R. Civ. P. 8 and

  D.C.COLO.LCivR 15.1. But Plaintiff has failed to do so. Any future request must comply with

  these requirements.

          Third, Plaintiff requests the Court to strike Defendant Meredith Avery’s answer as it is

  allegedly “late because of misbehavior.” Plaintiff provides no facts to support any alleged

  misbehavior and no authority that any such misbehavior is grounds for striking the answer.

  Accordingly, this request is denied.

          Fourth, Plaintiff objects to the denial of his “motion to suspend” and seeks a continuance

  of this action. Plaintiff, however, fails to show why this action should be suspended or continued;

  his desire to think about this case or conduct unidentified research does not support the relief

  requested. As the Magistrate Judge informed Plaintiff, he may voluntarily dismiss this case if he

  wishes to do so.

          Fifth, Plaintiff contends he does not want this case dismissed. To the extent Plaintiff is

  seeking to oppose motions to dismiss, there are none filed in this case. There are, however,

  motions to dismiss filed in Plaintiff’s two other cases.

          Finally, Plaintiff argues that a temporary injunction should be issued against a state

  restraining order. Plaintiff fails to not only set forth any legal or factual basis to support

  injunctive relief but also show that this Court can issue the injunction requested. Accordingly,

  this request is also denied.




                                                     2
Case 1:20-cv-01883-RM-KLM Document 36 Filed 10/06/20 USDC Colorado Page 3 of 3




        Based on the foregoing, it is ORDER that Plaintiff’s Opposition to Motion to Dismiss

  and Motions (ECF No. 35) is OVERRULED and DENIED.

        DATED this 6th day of October, 2020.

                                                   BY THE COURT:



                                                   ____________________________________
                                                   RAYMOND P. MOORE
                                                   United States District Judge




                                               3
